Case 1:21-cv-10686-NMG Document 13 Filed 09/16/21 Page 1of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

HELLENIC AMERICAN NATIONAL — §
COUNCIL INC., §
§
Plaintiff, §
§ Civil Action No.
Vv. § 1:21-CV-10686-NMG
§
IOANNIS REMEDIAKIS, ET AL., §
§
Defendants. §
§

 

AGREED STIPULATION FOR DISMISSAL WITH PREJUDICE

 

TO THE HONORABLE JUDGE OF SAID COURT:

Plaintiff Hellenic American National Council Inc., by its attorney, and Defendants
loannis Remediakis and Hellenic Cultural Center of the Southwest (“HCC-SW”), pro se,
hereby stipulate and agree to dismissal from the action of Remediakis and HCC-SW, with
prejudice and without costs. The Parties would respectfully show the Court as follows:

1. The Parties reached an agreement to resolve the claims against Remediakis, in his
individual capacity, and HCC-SW, with Remediakis as its representative, in the
above-referenced lawsuit.

2. Accordingly, the Parties jointly request that this Court enter the Agreed Order of

Dismissal attached hereto as to Defendants, loannis Remediakis and HCC-SW.

Dated this __ day of September, 2021.
Case 1:21-cv-10686-NMG Document 13 Filed 09/16/21 Page 2 of 3

AG

     

!s/
Demetrios G. Kafkas
BBO #565566
Kafkas Law Offices

A

 

The Charlestown Navy Yard
C1 Shipway Place
Charleston, MA 02129
Telephone: 617-800-6932

Email: Kafkaslink@yahoo.com

ATTO Y FOR PLAINTIFF

 

ro Se Defendant
15 N Curly Willow Circle
The Woodlands, TX 77375

 

 

Helle#ic Cultural Center of the Southwest
ProfSe Defendant

Ioannis Remediakis, President

P.O. Box 66431

Houston, TX 77266

Telephone: 832-326-3780

Email: yannis.remediakis@hcc-sw.org
Case 1:21-cv-10686-NMG Document 13 Filed 09/16/21 Page 3 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

HELLENIC AMERICAN NATIONAL _ §
COUNCIL INC., §
§
Plaintiff, §
§ Civil Action No.
v. § 1:21-CV-10686-NMG
§
IOANNIS REMEDIAKIS, ET AL., §
§
Defendants. §
§

 

AGREED ORDER FOR DISMISSAL

 

On this day, the Court considered the Agreed Stipulation for Dismissal with
Prejudice filed by Plaintiff Hellenic American National Council Inc. and Defendants
Ioannis Remediakis and Hellenic Cultural Center of the Southwest (“HCC-SW”), and
finds that the dismissal should be GRANTED.

IT IS THEREFORE ORDERED that all claims against Remediakis and HCC-SW
are DISMISSED WITH PREJUDICE. It is further ORDERED, that all attorneys’ fees,
costs of court, and any other expenses related to this action shall be borne by the party

previously incurring the same.

Itisso ORDERED this ___ day of September, 2021.

 

Honorable Nathaniel M. Gorton
United States District Judge
